EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert Chen on 23 March 2021.
The application has been amended as follows: 
Claim 13, line 2, “elongate” has been changed to --flexible--.
Claim 21, line 8, after “wherein”, --at least a portion of-- has been inserted.
Claim 21, line 8, “coupled” has been changed to --translationally fixed--.
Claim 21, line 8, after “in” --a same location in-- has been inserted.
The amendment corrects a typographical error in a previous amendment (claim 13) and overcomes the outstanding grounds of rejection (claim 21); see Reasons for Allowance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securement member” (i.e., member or means for securing) in claims 1, 3, 12, 18 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the description, at paragraphs 15, 18 and 19, the securement member is defined as a lever that includes a grip, wherein the grip of the lever is pivoted toward the handle for fixing the flexible member in a secured position and pivoted away from the handle to an unsecured position. Thus, the term “securement member” is interpreted to cover this structure and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is an examiner’s statement of reasons for allowance:
The claims do not stand rejected because no prior art or combinations thereof teach or suggest each of the limitations in at least independent method claims 1, 12 and 21, as more fully discussed below. It is noted that the sole outstanding rejection under 35 U.S.C. 103 is withdrawn as it no longer applies after entry of this Examiner’s Amendment.
Prior to the present Examiner’s Amendment, all claims were allowed except for claim 21. In the final Office action, flexible band 250 (Fig. 8 of Wenstrom, Jr. et al.) was identified as the claimed securement member coupled to the inserter in both the unsecured position (coupled to the surface of the handle 230) and secured position (band 250 within groove 245). By this amendment to claim 21, at least a portion of the securement member must be translationally fixed to the inserter in a same location in both the unsecured position and secured position. This language is in addition to the limitation of securing the second portion of the flexible member to the inserter by moving a securement member from an unsecured position to a secured position to clamp the flexible member to the inserter. The translationally fixed structure corresponds to the pivoting axis portion of the securement member 67 (Fig. 2) of the present invention. The band 250 of Wenstrom, Jr. et al. does not meet this requirement as it must translate to be positioned in the groove 245 or removed from the groove 245, and is thus not translationally fixed (cf. Figs. 8 and 9; and see col. 4, lines 41-49). Accordingly, the amendment overcomes the outstanding rejection of claim 21. It is also noted that static designs (e.g., where a tether is wrapped around a static structure of the insertion tool to affix the tether to the tool) cannot be applied as static structures do not move from an unsecured position to a secured position to clamp the flexible member. 
Both of independent claims 1 and 12 additionally require explicitly pivoting the securement member coupled to the inserter to clamp the flexible member to the inserter, in addition to the other claimed limitations. As the prior art does not teach or suggest a securement member that moves from an unsecured position to a secured position to clamp a flexible member, wherein at least a portion of the securement member is translationally fixed to the inserter in a same location in both positions (as more fully claimed in independent claim 21); and does not teach or suggest explicitly pivoting a securement member coupled to an inserter to clamp the flexible member to the inserter (as more fully claimed in independent claims 1 and 12), the claims have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773